CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 109 to the registration statement on Form N-1A (File No. 33-515 ) (Registration Statement) of our report dated June 14, 2010, relating to the financial statements and financial highlights appearing in the April 30, 2010, Annual Report of Putnam Capital Spectrum Fund, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts August 24, 2010
